Title: From James Madison to the House of Representatives, 31 December 1805
From: Madison, James
To: House of Representatives


          
            Dept. of State 31 Decr. 1805
          
          The Secretary of State, to whom, by a Resolution of the House of Representatives of the 16th. inst., the memorial of Peter Landais was referred, has examined the same, and thereupon makes the following report.
          That it appears from the documents hereunto annexed, that the Alliance, a Frigate belonging to the United States, whilst she was cruising in concert with several other armed Vessels under the command of the Chevalier Jones, in the year 1779, captured three British Vessels & sent them to Bergen into Norway. That at the time of the said Capture, the Frigate Alliance was under the command of the memorialist: that the distribution of the prize money which might accrue from the success of the cruize was regulated by the commanders of the Squadron in the agreement of which a copy is subjoined. That on the arrival of the prizes at Bergen, where they were consigned to the French Consul, they were seized by order of His Majesty the King of Denmark, and restored to the original British proprietors, on the ground as appears, that as Denmark did not acknowledge the Independence of the United States, the captures were to be considered illegal.
          That the sentiments of Congress have been expressed upon the subject in their resolutions of the 25th. Octr. 1787, of which a copy is annexed: but notwithstanding the application for compensation made in pursuance thereof and an antecedent demand by Doctor Franklin, then the Minister of the United States at Paris, nothing has been accorded by Denmark as a satisfaction for the injury sustained. Extracts of Doctor Franklin’s correspondence upon the subject are annexed. It would be superfluous to add any remarks to evince the illegality of this interposition in the war between the United States and Great Britain, for were it admissible that it should be considered in the view of Denmark as merely a civil war, the restoration of the prizes to either party in the war would still be unauthorized, and the right of the United States to compensation consequently remain valid. All which is respectfully submitted.

          
            
James Madison.

          
        